— In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Kings County (Gartenstein, J.), dated November 12, 1985, which, upon a fact-finding order of the Family Court, Rockland County (Stanger, J.), dated September 12, 1985, made upon an admission, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of burglary in the second degree, placed him with the Division for Youth, Title II, for a period not to exceed 12 months. This appeal brings up for review the fact-finding order dated September 12, 1985.
Ordered that the order is reversed, as a matter of discretion in the interest of justice, without costs or disbursements, the fact-finding determination is vacated, and the petition is dismissed.
The appellant argues, the respondent concedes, and we agree that reversible error was committed at the fact-finding hearing. The court’s allocution was not sufficient to ensure that the appellant’s admission was knowingly and intelligently made and that the appellant was adequately informed of his rights prior to admitting the allegations of the petition. Since the appellant’s placement will have ended by the time this order and decision is handed down, we have dismissed the petition (see, Matter of Yolanda C., 118 AD2d 778). Mangano, J. P., Brown, Rubin and Fiber, JJ., concur.